Citation Nr: 0822692	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2007.  A transcript of the hearing has 
been associated with the claims file.

The issue of entitlement to service connection for bilateral 
hearing loss disability was remanded for additional 
development of the record in August 2007.  The appeal has 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have current right ear hearing loss 
disability for VA compensation purposes.

2.  Left ear hearing loss disability was not manifest in 
service or within one year of discharge, and is unrelated to 
service.




CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Left ear hearing loss disability was not incurred or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  An October 2007 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
December 2007 Supplemental Statement of the Case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for bilateral hearing loss is 
denied, any questions regarding a disability rating and 
effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded a VA 
examination in 2005 to determine the nature and etiology of 
the hearing loss.  Additional VA medical opinions were 
obtained in 2005 and 2007.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as chronic diseases of the nervous system that 
have manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  The veteran's service 
personnel records do not show that he received any citations 
or awards for participation in combat with the enemy.  See 38 
C.F.R. §  3.304(f).  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

Service medical records reflect that on pre-induction 
examination in October 1966, clinical examination of the 
veteran's ears was normal.  The veteran denied hearing loss 
or ear trouble.  Audiometric testing revealed the following 
puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
0
-10
-5
/
0

Left
40
10
20
/
40


A hearing defect was noted by the examiner, and a profile of 
H-2 was assigned.

Audiometric testing conducted in August 1967 indicated the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
10
10
10
/
10

Left
10
10
10
/
10


The veteran's profile was adjusted to reflect these findings.

The medical records pertaining to the veteran's period of 
service are negative for any diagnosis, complaint, or 
abnormal finding pertaining to the veteran's auditory acuity.

On separation examination in June 1969, the veteran denied 
ear trouble and hearing loss.  Physical examination of his 
ears was clinically normal.  Audiometric testing revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
-10
-5
-5
/
-10

Left
-5
0
-10
/
10


The veteran was determined to be qualified for separation.  
In August 1969 the veteran certified that there had been no 
change in his medical condition since his separation 
examination.

A VA examination was carried out in August 1988 based on the 
veteran's nonservice-connected pension claim.  At that time, 
physical examination of the veteran's ears revealed normal 
canals and drums.  While the veteran reported constant ear 
infections, he did not complain of decreased hearing acuity.

On VA examination in February 2005, the veteran reported 
noise exposure to artillery in service and some noise 
exposure as a carpenter subsequent to service.  He denied use 
of hearing protection.  Audiometric testing revealed the 
following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
20
15
10
25
20

Left
15
5
10
35
40


Speech recognition scores were 94 percent for the right ear 
and 96 percent for the left.  The diagnosis was sensorineural 
hearing loss and tinnitus.  The examiner opined that the 
veteran's hearing loss and tinnitus were due to the same 
etiology.

In a December 2005 addendum, the examiner stated that she had 
reviewed the veteran's claims file.  She indicated that an 
October 1966 examination revealed a mild hearing loss in the 
left ear, and that the right ear was normal.  She pointed 
that upon entrance to active service, the veteran's hearing 
was tested and found to be normal.  She also noted that the 
veteran's hearing was normal on separation.  She stated that 
the veteran's hearing loss was not present at service 
discharge, and that there was no significant shift in 
thresholds from the 1967 results to the 1969 results.  

In a November 2007 addendum, the examiner stated that she had 
again reviewed the claims file, as well as the original VA 
examination report and December 2005 addendum.  She indicated 
that she would be resorting to mere speculation in providing 
an etiology regarding the veteran's post-service hearing 
loss, and opined that it was not likely due to service-
related noise exposure as the veteran had normal hearing for 
both ears at discharge.  She noted that the evidence clearly 
defined that the veteran had no ratable hearing loss and no 
shift in hearing thresholds for either ear at discharge and 
that the only hearing loss found was a the pre-induction 
examination  in October 1966.  



	Right Ear Hearing Loss

Having reviewed the evidence pertaining to the veteran's 
right ear hearing loss, the Board must find that service 
connection is not warranted.  As discussed above, impaired 
hearing will be considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  In this 
case, the audiometric findings show thresholds of no more 
than 
25 decibels for the right ear, and a speech recognition score 
of 94 percent.  As such, the veteran's right ear hearing loss 
cannot be considered a disability for which service 
connection may be considered.

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  
Moreover, VA regulations require that hearing loss be 
reported at a certain level before it will be considered a 
disability.  In this case, the most recent evidence 
demonstrates that the veteran does not have right ear hearing 
loss disability.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim for service connection for right ear 
hearing loss is denied.  The preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

	Left Ear Hearing Loss 

The Board has also concluded that service connection is not 
in order for the veteran's left ear hearing loss disability.  
In this regard, the Board acknowledges the veteran's report 
of noise exposure both during and after service, without use 
of hearing protection.  However, there is no competent 
evidence of hearing loss disability until many years after 
service.  In fact, audiological testing on discharge 
examination in 1969 revealed normal hearing.  At an August 
1988 VA examination, the veteran made no complaint regarding 
his auditory acuity.  The first evidence of complaints 
regarding hearing loss date to the veteran's claim for 
service connection, received in October 2004.  Sensorineural 
hearing loss was subsequently found on VA examination in 
February 2005.  

The Board observes that a VA examiner has opined that the 
veteran's hearing loss is not related to service.  Her 
opinion included consideration of in-service noise exposure 
and as well as a history of occupational noise exposure after 
service discharge.  In assigning high probative value to this 
report, the Board notes that the examiner conducted a review 
of the claims file, specifically discussed the relevant 
findings to include service treatment records, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
she misstated any relevant fact.  Therefore, the Board finds 
her opinions to be of great probative value.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service. The evidence establishes 
a remote onset of the veteran's left ear hearing loss 
disability. There is no competent evidence linking left ear 
hearing loss to service.  Rather, the VA examiner has 
concluded that this claimed disability is not related to 
service, as the veteran's hearing was normal on discharge, 
and the history does not support a relationship.  

The veteran has reported that he was exposed to acoustic 
trauma during service.  Although the veteran is competent to 
testify as to his observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran's own implied assertions that he has 
current hearing loss due to noise exposure in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  The veteran has not submitted any medical 
evidence which supports his contentions.  The medical 
evidence of record establishes that the hearing loss is not 
related to the veteran's period of service.   

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for left 
ear hearing loss disability and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
The claim for service connection for left ear hearing loss is 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


